Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 1 of 23




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                          CASE NO. 0:21-CV-60462

  CCUR AVIATION FINANCE, LLC, and
  CCUR HOLDINGS, INC.,

                   Plaintiffs,
  v.

  SOUTH AVIATION, INC. and
  FEDERICO A. MACHADO,

              Defendants.
  ______________________________________/


          VERIFIED AMENDED EXPEDITED MOTION FOR APPOINTMENT OF
          TEMPORARY RECEIVER AND MEMORANDUM OF LAW IN SUPPORT

          Plaintiffs, CCUR Aviation Finance, LLC (“CCURA”) and CCUR Holdings, Inc.

  (“CCURH”) (together, “Plaintiffs”), by this Verified Amended Expedited Motion for Appointment

  of Temporary Receiver and Memorandum of Law in Support (this “Amended Motion”) 1 seek the

  appointment of a temporary receiver, pursuant to Fed. R. Civ. P. 66, 28 U.S.C. § 754 over

  Defendant South Aviation, Inc. (“South Aviation”) 2 as set forth herein.

  I.      STATEMENT OF NEED FOR EXPEDITED CONSIDERATION

          1.       Plaintiffs file this Amended Motion to address the Court’s concerns identified in

  the Order, dated March 2, 2021 [D.E. 11] (the “Order”), denying Plaintiffs’ Original Motion

  [D.E. 4] and to bring to the Court’s attention new information Plaintiffs only learned on the

  evening of March 2, 2021, after entry of the Order.



  1
    This Amended Motion supersedes the original Verified Emergency Motion for Immediate Appointment of Receiver
  and Memorandum of Law in Support [D.E. 4] (the “Original Motion”) but adopts and incorporates herein by reference
  each of the exhibits referenced therein and filed therewith (Exhibits “A-1” through “G”).
  2
    As used herein, “Defendants” shall refer to South Aviation and Defendant Federico A. Machado (“Machado”).

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                              Page 1
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 2 of 23




           2.       Plaintiffs do not seek, ex parte relief. Plaintiffs seek expedited relief as set forth

  below and in the Original Motion. 3 Immediately following the entry of the Order, Plaintiffs

  provided copies of their Original Verified Complaint, the Original Motion, and the proposed order

  submitted with the Original Motion to each of the Defendants by email, by and through Defendant

  Machado, as well as to counsel known to represent Machado. 4 Counsel for Plaintiffs has also

  emailed and left voice messages for Machado’s counsel, none of which has been returned. 5

           3.       Within hours of delivering the above papers to Defendants and Machado’s counsel

  on March 2, 2021, Machado sent an email that evening to representatives of the Plaintiffs, as well

  as to others believed to be similarly defrauded (the “Machado Email”), in which Machado:

                   •    Confessed to having defrauded depositors, including Plaintiffs;

                   •    Described the manner and uses to which he had converted the deposited funds;

                   •    Advised that he was removing himself from his operations;

                   •    Purported to fire at least one of his defense counsel; and

                   •    Advised that he was cutting off all contact going forward. 6

  With his remarks that he is “a dead man walking,” Machado’s email strongly suggests that he is

  now on the run and has no further intention of appearing before this Court or working with his

  counsel to defend claims against South Aviation or, for that matter, himself.

           4.       On March 2, 2021, Plaintiffs’ counsel also emailed the Assistant United States

  Attorney for the Eastern District of Texas with responsibility for the Unsealed Indictment (the



  3
    Plaintiffs believe the circumstances described herein warrant immediate attention but have amended the relief sought
  to avoid any implication of intent to seek ex parte relief or to avoid an opportunity for notice and, should the Court
  wish, a hearing on this request. Plaintiffs are available at the Court’s convenience for a hearing and respectfully request
  that any such hearing be set within the next two (2) at the Court’s earliest available date and time.
  4
    See Declaration of David Weitman, at ¶ 3; and exhibit thereto, a true and correct copy of which is attached hereto as
  Exhibit “H” and incorporated herein by reference.
  5
    See Exh. H, ¶ 4.
  6
    See Exh. H, ¶ 5; and H-1 (the Machado Email).

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                                       Page 2
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 3 of 23




  “AUSA”) to confer about the receivership relief sought herein in light of the government’s stated

  intent to seek criminal forfeiture as to Machado. That same evening, Plaintiffs’ counsel forwarded

  the Machado Email to the AUSA. On March 3, 2021, Plaintiffs’ counsel conferred with the AUSA

  about the requested appointment of a temporary receiver. On March 3, 2021, having been provided

  a copy of the Verified Complaint, this Amended Motion, and the proposed order submitted

  herewith, the AUSA advised that the United States Attorney’s Office could not take a position on

  the relief requested herein. 7

             5.       Subsequently, on March 4, 2021, the AUSA advised Plaintiffs' counsel that: (i) he

  regularly works with receivers in SEC enforcement actions; (ii) has worked with receivers in other

  civil contexts; (iii) typically cooperates with court-appointed receivers by combining efforts to

  recover assets and proceeds for victims and other creditors, with funds paying claims in an

  equitable manner; and (iv) would like to speak to the receiver in this case once appointed. 8

             6.       Based on Defendants’ false representations, agreements executed under false

  pretenses, and promises of personal guaranties from Machado in favor of the Plaintiffs, Plaintiffs

  are depositors of an aggregate of $14,000,000 in fully refundable escrow deposits (the “Refundable

  Deposits”) to non-party Wright Brothers Aircraft Title, Inc. (the “Escrow Agent”) relating to the

  purported purchases of four (4) aircraft by Defendant South Aviation, which is owned and operated

  by its president, Defendant Machado.

             7.       South Aviation and Machado agreed to the full and prompt refund of Plaintiffs’

  Refundable Deposits on or before January 12, 2021, or January 25, 2021, as applicable. Instead,

  Defendants have misappropriated Plaintiffs’ deposits, and no amount of the Refundable Deposits

  totaling $14,000,000 has been returned.


  7
      See Exh. H, ¶¶ 7-10. Plaintiffs are also serving the AUSA with a copy of this Amended Motion.
  8
      See Exh. H, ¶ 8.

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                         Page 3
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 4 of 23




             8.      Defendants, as admitted in the Machado Email, did not operate a legitimate aircraft

  acquisition enterprise as represented. Instead, they operated a vast Ponzi scheme and may have

  diverted most, if not all, of Plaintiffs’ fully Refundable Deposits to: (i) South Aviation,

  (ii) Machado, (iii) one or more of various entities related to South Aviation and/or Machado or

  their affiliates, or (iv) the refunds of deposits made by prior depositors, leaving Plaintiffs and others

  similarly situated empty-handed. Indeed, in Machado’s own words: “I did it myself. I faked

  signatures. I made up names.” 9 The series of operative agreements executed by Defendants were

  thus little more than vehicles for the Defendants’ massive fraud.

             9.      As of the afternoon of Friday, February 26, 2021, the United States Attorney’s

  Office for the Eastern District of Texas unsealed a Third Superseding Indictment in that certain

  criminal action against the Escrow Agent’s principals and Defendant Machado, South Aviation’s

  principal, pending in the United States District Court for the Eastern District of Texas. 10

             10.     The Unsealed Indictment: (i) confirmed Plaintiffs’ understandings of the nature of

  the transactions into which they were fraudulently induced (i.e. that they were a Ponzi scheme);

  (ii) revealed that the total amount of funds swindled by Defendants from defrauded depositors is

  no less than $350 million, rather than a mere $165 million; and (iii) revealed a much broader

  conspiracy of wire fraud, money laundering, drug smuggling, and diversion of monies and assets

  to foreign jurisdictions than Plaintiffs were previously aware of. Machado, by his email, has now

  confessed to the substance of these allegations and charges.

             11.     With the release of the Unsealed Indictment and Machado’s confessions and actions

  alleged in the Machado Email, there is a serious and imminent threat that Plaintiffs’ Refundable

  Deposits and the assets of South Aviation may be removed, dissipated, or diverted for purposes of


  9
      See Exh. H-1 (the Machado Email).
  10
       See Exhibits E and F (the Unsealed Indictment and accompanying docket sheet)

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                       Page 4
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 5 of 23




  evading the obligations of the Defendants to the Plaintiffs, not to mention the real and imminent

  threat of destruction of books, records, emails, and other electronic communications that further

  establish a pattern of criminal activity. As confirmed by the Unsealed Indictment and the Machado

  Email, Machado is on the run and is known to own and operate businesses and assets outside the

  State of Florida and outside the United States. The unsealing of the indictment and the revelation

  of this lawsuit specifically alter Machado’s incentives and motivations (as confirmed by the

  Machado Email), and Plaintiffs reasonably believe that, in the absence of appointment of a

  temporary receiver, South Aviation, under the direction and control of Machado will further:

  (i) divert, dissipate, and conceal funds and assets from Plaintiffs and this Court, and (ii) move

  such funds and assets beyond this Court’s jurisdiction to avoid satisfying Plaintiffs’ claims - and

  the claims of other similarly situated creditors owed in excess of $350 million. And, to be clear,

  South Aviation is not a defendant in the criminal forfeiture proceeding.

         12.     Appointment of a temporary receiver for South Aviation is thus necessary to:

  (i) confirm what assets South Aviation has and previously had; (ii) confirm what South Aviation’s

  creditors are currently owed; (iii) freeze assets to ensure that South Aviation’s creditors are repaid;

  (iv) marshal, safeguard, and liquidate assets; (v) ensure that preferential payments to creditors and

  insiders do not occur at the expense of other creditors; (vi) ensure that South Aviation’s creditors

  are repaid in a fair and equitable manner; and (vii) file any necessary or appropriate ancillary

  actions to recover monies or assets for the benefit of South Aviation’s creditors.

         13.     To preserve the status quo and ensure an adequate remedy remains available for

  victims, Plaintiffs respectfully and urgently request that the Court consider this Amended Motion

  on an expedited basis because the adequacy of the relief diminishes daily, following notice to

  Defendants, which has occurred, and with an opportunity for Defendants to be heard within two



  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                     Page 5
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 6 of 23




  (2) weeks at the Court’s earliest available hearing date and time, and immediately thereafter

  appoint Michael I. Goldberg, as temporary receiver for South Aviation, and its affiliates,

  subsidiaries, successors, and assigns (exclusive of Machado, individually) including their

  respective assets, facilities, properties, insurance, books and records and other items as described

  below and in the proposed Order Appointing Temporary Receiver submitted herewith, for an

  initial period of six (6) months, subject to renewal and extension by this Court or, alternatively

  until final adjudication of the claims in this action or further order from this Court, subject to

  quarterly reporting by the temporary Receiver.

           14.       Appointment of Mr. Goldberg as temporary receiver will not duplicate, undermine,

  or interfere with the efforts of federal authorities pursuing criminal charges and relief against

  Machado and others. First, the temporary receivership sought is over South Aviation, not Machado

  as an individual, and South Aviation is not a party to the criminal action in the Eastern District of

  Texas seeking criminal forfeiture from Machado and his alleged co-conspirators. Second, the

  criminal forfeiture sought by the US Government in the Eastern District of Texas is different and

  more restricted than the receivership authority this Court can grant as sought in this action, which

  will be subject to this Court’s supervision. 11 Third, the US Government’s efforts to recover the

  assets of Machado and his co-conspirators are separate from the function of the temporary receiver


  11
     Several courts have also noted the cumbersome and inferior nature of criminal forfeiture in comparison to
  administration by bankruptcy trustees, for example, and have recognized the cooperation between administrators of
  equitable civil relief and federal authorities exercising criminal forfeiture and restitution rights. See, e.g., United States
  Sec. & Exch. Comm'n v. Michael Kenwood Capital Mgmt., LLC, 703 F. App'x 39, 40 (2d Cir. 2017) (confirming the
  propriety of simultaneous criminal and civil receivership proceedings); US v Frykhokm, 362 F.3d 413 (7th Cir 2004)
  (“Although [21 U.S.C.] § 853(n)(1) [criminal forfeiture and restitution] allows the Attorney General to use forfeited
  assets for restitution, it does not create a comprehensive means of collecting and distributing assets.”); Sec. & Exch.
  Comm'n v. Detroit Mem'l Partners, LLC, No. 1:13-CV-1817-WSD, 2017 WL 1018344, at *1 (N.D. Ga. Mar. 16,
  2017) (granting limited stay of civil proceedings to preserve Fifth Amendment privilege in parallel criminal
  proceeding but permitting the continued work of receiver appointed in civil action); SEC v Madoff, 2009 WL 980288
  (S.D.N.Y. April 10, 2009) (“No opponent to the relief sought by the motion offers as familiar, comprehensive, and
  experienced a regime as does the Bankruptcy Code for staying the proliferation of individual lawsuits against Mr.
  Madoff individually, marshaling his personal assets other than those criminally forfeitable, and distributing those
  assets among his creditors according to an established hierarchy of claims.”).

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                                          Page 6
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 7 of 23




  to exercise control over South Aviation. 12 Fourth, Mr. Goldberg has extensive authority working

  in cooperation with federal authorities pursuing criminal penalties in SEC, FTC, and other similar

  receiverships and is able and committed to working with the authorities seeking criminal penalties

  against Machado. Accordingly, Plaintiffs have conferred with the AUSA with responsibility for

  the financial aspects of the criminal investigation of and complaint against Machado and his co-

  conspirators, and the AUSA has confirmed that, while his office is familiar with and has worked

  in cooperation with receivers in the past and would work with any receiver appointed in this action,

  it neither opposes nor supports the appointment of Michael Goldberg as temporary Receiver.

  II.      GOVERNING LEGAL STANDARDS

           A.       This Court’s Authority to Appoint a Receiver

           15.      This Court has subject matter jurisdiction over this case and has the inherent

  equitable power to appoint a receiver. 28 U.S.C. § 1332; see United States v. Bartle, 159 F. App’x

  723, 725 (7th Cir 2005); Morgan v. McDonough, 540 F.2d 527, 533 (1st Cir. 1976)

  (“[R]eceiverships are and have for years been a familiar equitable mechanism. They are commonly

  a vehicle for court supervision of distressed businesses, but have not been limited to that role.”

  (internal citation omitted)); see also SEC v. Levine, 671 F.Supp. 2d 14, 36 (D.D.C. 2009)

  (“Receivers are appointed so that they may take charge of a company to enforce compliance with

  regulatory laws.” (citations omitted)).

           16.      Under 28 U.S.C. § 754, a “receiver appointed in any civil action or proceeding

  involving property, real, personal or mixed, situated in different districts shall ... be vested with

  complete jurisdiction and control of all such property with the right to take possession thereof”

  Accordingly, a receiver appointed in this action would have complete federal statutory jurisdiction


  12
    While authorities have seized assets of the Escrow Agent and have frozen certain of its accounts, no such seizure or
  freezing of assets or accounts appears to have happened relative to South Aviation.

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                                   Page 7
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 8 of 23




  over South Aviation’s assets located both in this district and elsewhere as they may be identified

  and located. See Crawford v. Silette, 608 F.3d, 275, 278 (5th Cir. 2010) (“federal law creates

  subject matter jurisdiction for federal receivers”); Janvey v. Reeves-Stanford, No. 3:09-CV-2151-

  N, 2010 WL 11463486, at *3 (N.D. Tex. Nov. 18, 2010) (“the location of the property sought by

  the Receiver has no bearing on standing” because 28 U.S.C. § 754 provides a receiver with

  complete jurisdiction over all property situated in different districts).

         17.     In sum, this Court is best suited to adjudicate this case and has the authority to

  appoint a receiver over South Aviation, and its affiliates, subsidiaries, successors, and assigns

  (exclusive of Machado, individually) including their respective assets, facilities, properties,

  insurance, books and records, wherever they may be located in the United States or elsewhere, and

  this Court is the most appropriate federal forum to hear this expedited Amended Motion because

  South Aviation owns assets and facilities in, and operates out of, Fort Lauderdale, Florida.

         B.      Federal Receivership Standards

         18.     “Federal law governs the appointment of a receiver by a federal court exercising

  diversity jurisdiction.” Sterling v. Stewart, 158 F.3d 1199, 1201 (11th Cir. 1998) (citing Nat’l

  P’ship Inv. Corp. v. Nat’l Housing Dev. Corp., 153 F.3d 1289, 1291-92 (11th Cir.1998)). Fed. R.

  Civ. P. 66, states that “[t]hese rules govern an action in which the appointment of a receiver is

  sought or a receiver sues or is sued. But the practice in administering an estate by a receiver or a

  similar court-appointed officer must accord with the historical practice in federal courts or with a

  local rule.” Accordingly, the federal common law relating to receiverships is applied for such

  matters and, therefore, state law has no relevance. JP Morgan Chase Bank, N.A. v. Heritage

  Nursing Care, Inc., 2007 WL 2608827 at *7 (N.D. Ill. 2007).

         19.     Although Fed. R. Civ. P. 66 does not establish specific guidelines, Florida’s federal

  courts consider the following circumstances relevant in connection with a motion for receiver:

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                    Page 8
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 9 of 23




  (1) whether the party seeking the appointment has a valid claim; (2) the probability that fraudulent

  conduct has occurred or will occur to frustrate that claim; (3) whether there is an imminent danger

  that the property will be concealed, lost, or diminished in value; (4) the inadequacy of legal

  remedies; (5) the lack of a less drastic equitable remedy; and (6) the likelihood that appointing the

  receiver will do more good than harm. Calliope Cap. Corp. v. Earthfirst Techs., Inc., 2008 WL

  1995077 at *2 (M.D. Fla, 2008); PNC Bank v. Shan Motel Co., 2014 WL 12611034 at *3 (M.D.

  Fla 2014.) (both citing Santibanez v. Wier McMahon & Co., 105 F.3d 234, 241-42 (5th Cir. 1997).

         20.     “[A] district court has authority to place into receivership assets in litigation ‘to

  preserve and protect the property pending its final disposition.’” Netsphere, Inc. v. Baron, 703 F.3d

  296, 305 (5th Cir. 2012) (citing Gordon v. Washington, 295 U.S. 30, 37, 55 S.Ct. 584, 79 L.Ed.

  1282 (1935)). The appointment of receiver is warranted “where there is a clear necessity to protect

  a party’s interest in property, legal and less drastic equitable remedies are inadequate, and the

  benefits of receivership outweigh the burdens on the affected parties.” Netsphere, 703 F.3d at 305

  (internal quotations omitted).

  III.   SUMMARY OF ALLEGATIONS

         21.     Based on Defendants’ false representations, agreements executed under false

  pretenses, and promises of personal guaranties from Machado in favor of the Plaintiffs, Plaintiffs

  provided millions of dollars of financing to South Aviation and Machado in the manner described

  below and explained in detail in the Plaintiffs’ Verified Complaint. Consistent with the allegations

  and charges in the Unsealed Indictment and now admitted in the Machado Email, Defendants,

  however, were not engaged in legitimate purchases of aircraft or legitimate escrow arrangements.

  Instead, Defendants were engaged in a Ponzi scheme by which Defendants enriched themselves

  through the Refundable Deposits made by Plaintiffs and others, and used Plaintiffs’ Refundable

  Deposits to funnel funds to themselves and their related businesses or to refund escrow deposits to

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 9
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 10 of 23




  prior depositors to maintain the façade of legitimacy and to continue to attract subsequent deposits.

  IV.    RELEVANT BACKGROUND FACTS

         22.     Beginning in as early as 2018, as to CCURH, and in August 2020 as to CCURA,

  South Aviation, by and through its president, Defendant Machado, represented to each of the

  Plaintiffs that it was a buyer in the aircraft marketplace that frequently purchases aircraft.

         23.     In furtherance of the scheme to induce Plaintiffs into the refundable escrow deposit

  transactions described above and in the Verified Complaint, South Aviation, by and through

  Machado, presented aircraft purchase agreements and/or letters of intent for the purchase of

  aircraft (collectively, the “Aircraft Purchase Contracts”) to each Plaintiff. Pursuant to each of the

  Aircraft Purchase Contracts, the purported aircraft sellers required South Aviation to make

  substantial deposits into escrow, typically ten to twenty percent of the total aircraft purchase price.

  Plaintiffs, for a fee, would provide the funding for such deposits.

         24.     The mechanics of how Plaintiffs would be paid its fee are as follows. South

  Aviation would first deposit a specified amount (for example, $150,000) (the “Deposit Fee”) into

  an agreed escrow account with the Escrow Agent (non-party, Wright Brothers Aircraft Title, Inc.).

  The depositing Plaintiff would then deposit a much larger amount (for example, $2.35 million)

  into the agreed escrow account with the Escrow Agent, on behalf of South Aviation, which, when

  combined with the Deposit Fee made by South Aviation, would make up the balance of the

  depositing Plaintiffs’ agreed Refundable Deposit (in this example, a total of $2.5 million).

         25.     South Aviation and Machado were required to return or cause the return of each

  Refundable Deposit to the depositing Plaintiff in full upon a date certain; the depositing Plaintiff

  was to receive back both the amount the depositing Plaintiff deposited and the amount South

  Aviation deposited (in this example, the full $2.5 million).

         26.     Plaintiff CCURH agreed to finance Refundable Deposits on behalf of South

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                      Page 10
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 11 of 23




  Aviation, in connection with two (2) different aircraft transactions. Plaintiff CCURA agreed to

  finance Refundable Deposits on behalf of South Aviation, in connection with four (4) different

  aircraft transactions. Each was documented by various letter agreements with Defendants and

  escrow agreements with the Escrow Agent relating to the payment of fully refundable escrow

  deposits in connection with South Aviation’s purported purchase of four (4) aircraft as explained

  in detail in the Verified Complaint. Plaintiffs summarize the transactions in the chart below:

                                     Letter
                                                                  Extension         Refundable
                                   Agreement      Escrow
   Aircraft           Plaintiff                                   Letter            Deposit
                                  (Guaranteed     Agreement
                                                                  Agreement(s)      Amounts
                                  by Machado)
                                                                  CCURH First
                                  CCURH           CCURH           Extension         $2,500,000
   Boeing             CCURH
                                  Letter          Escrow          Agreement,        (5/14/20)
   777-367 (ER)
                                  Agreement       Agreement       dated Sept. 10,
   MSN: 34432
                                  No. 1, dated    No. 1, dated    2020
   Reg. #: B-KPC
                                  May 14, 2020    May 14, 2020    (Exh. A-3)        $1,750,000
   (Aircraft No. 1)   CCURA
                                  (Exh. A-1)      (Exh. A-2)                        (11/13/20)
                                                                  CCURH
                                                                  Second
                                  CCURH           CCURH                             $2,500,000
   Boeing             CCURH                                       Extension
                                  Letter          Escrow                            (5/14/20)
   777-367 (ER)                                                   Agreement,
                                  Agreement       Agreement
   MSN: 35301                                                     dated Nov. 13,
                                  No. 2, dated    No. 2, dated
   Reg. #: B-KPH                                                  2020 (adding      $1,750,000
                      CCURA       May 14, 2020    May 14, 2020
   (Aircraft No. 2)                                               CCURA)            (11/13/20)
                                  (Exh. B-1)      (Exh. B-2)
                                                                  (Exh. A-4)

                                  CCURA           CCURA           CCURA
   2010 Boeing                                                                      $2,500,000
                                  Letter          Escrow          Extension
   767-32L (ER)                                                                     (8/28/20)
                                  Agreement       Agreement       Agreement
   MSN: 40343         CCURA
                                  No. 1, dated    No. 1, dated    No. 1, dated
   Reg. #: 4K-AZ81                                                                  $250,000
                                  Aug. 28, 2020   Aug. 28, 2020   Nov. 27, 2020
   (Aircraft No. 3)                                                                 (11/27/20)
                                  (Exh. C-1)      (Exh. C-2)      (Exh. C-3)

                                  CCURA           CCURA           CCURA
   2010 Boeing                                                                      $2,500,000
                                  Letter          Escrow          Extension
   767-32L (ER)                                                                     (8/28/20)
                                  Agreement       Agreement       Agreement
   MSN: 40342         CCURA
                                  No. 2, dated    No. 2, dated    No. 1, dated
   Reg. #: 4K-AI01                                                                  $250,000
                                  Aug. 28, 2020   Aug. 28, 2020   Nov. 27, 2020
   (Aircraft No. 4)                                                                 (11/27/20)
                                  (Exh. D-1)      (Exh. D-2)      (Exh. C-3)

                                                  Total Refundable Deposits         $14,000,000



  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                    Page 11
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 12 of 23




         27.     Each of the amounts in the table above represents the Refundable Deposits, all of

  which are past due, but none of which has been returned.

         28.     As a material inducement for Plaintiffs’ entry into the various refundable escrow

  deposit transactions described above, pursuant to Section 10 of the respective Letter Agreements,

  Defendant South Aviation agreed to fully indemnify Plaintiffs against all damages and losses

  arising from any breach of the Letter Agreements, including, without limitation, the failure to

  return the Refundable Deposits.

         29.     As a further material inducement for Plaintiffs’ entry into the various refundable

  escrow deposit transactions described above, pursuant to Sections 5(b) and 9 of the respective

  Letter Agreements, Defendant Machado personally guaranteed all of South Aviation’s obligations

  under the Letter Agreements, including, without limitation the obligations to return the Refundable

  Deposits to Plaintiffs and to fully indemnify Plaintiffs.

         A.      Failure to Repay Refundable Deposit No. 1 - $4,250,000

         30.     Pursuant to the CCURH Letter Agreement No. 1, as extended, the CCURH Escrow

  Agreement No. 1, as extended, Refundable Deposit No. 1 was required to be refunded to CCURH

  and CCURA, respectively, by the latest, January 12, 2021. See Ex. A-4, at p. 1. To date, no amount

  of Refundable Deposit No. 1 has been returned to CCURH or CCURA. Despite demand for

  payment and for indemnification from South Aviation, no such payment or indemnity has been

  forthcoming. Despite demand, Machado has not complied with his guaranty obligations.

         B.      Failure to Repay Refundable Deposit No. 2 - $4,250,000

         31.     Pursuant to the CCURH Letter Agreement No. 2, as extended, and CCURH Escrow

  Agreement No. 2, as extended, Refundable Deposit No. 2 in the amount of $4,250,000 was

  required to be refunded to CCURH and CCURA by the latest, January 12, 2021. See Exhibit A-4,

  at p. 1. To date, no amount of Refundable Deposit No. 2 has been returned to CCURH or CCURA.

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                Page 12
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 13 of 23




  Despite demand for payment and for indemnification from South Aviation, no such payment or

  indemnity has been forthcoming. Despite demand, Machado has not complied with his guaranty

  obligations.

         C.      Failure to Repay Refundable Deposit No. 3 - $2,750,000

         32.     Pursuant to CCURA Letter Agreement No. 1, as extended, Refundable Deposit No.

  3 was required to be refunded to CCURA by the latest, January 25, 2021. See Ex. C-3 at p. 1. To

  date, no amount of Refundable Deposit No. 3 in the amount of $2,750,000 has been returned to

  CCURA. Despite demand for payment and for indemnification from South Aviation, no such

  payment or indemnity has been forthcoming. Despite demand, Machado has not complied with his

  guaranty obligations.

         D.      Failure to Repay Refundable Deposit No. 4 - $2,750,000

         33.     Pursuant to CCURA Letter Agreement No. 2, as extended, and CCURA Escrow

  Agreement No. 2, as extended, Refundable Deposit No. 4 was required to be refunded to CCURA

  by the latest, January 25, 2021. See Ex. C-3 at p. 1. To date, no amount of Refundable Deposit No.

  4 has been returned to CCURA. Despite demand for payment and for indemnification from South

  Aviation, no such payment or indemnity has been forthcoming. Despite demand, Machado has not

  complied with his guaranty obligations.

         E.      Plaintiffs Discover Defendants’ Massive Fraud

         34.     On or around January 12, 2021, the Plaintiffs first learned that federal authorities

  had frozen the assets of the Escrow Agent at a time when the Plaintiffs were owed at least

  $14 million under the operative agreements. From that time until the afternoon of Friday, February

  26, 2021, Plaintiffs continued to gather information regarding the status of their deposits and came

  to understand and believe at that time that: (i) no less than $165 million of deposits that were due

  and owing to financing parties, not unlike the Plaintiffs; (ii) the Escrow Agent had insufficient

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                 Page 13
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 14 of 23




  funds to satisfy the return of $165 million of deposits; (iii) the Escrow Agent had failed and refused

  to return the deposits upon written demand by the Plaintiffs (and other financing parties similar to

  the Plaintiffs); and (iv) South Aviation and Machado were embroiled in a criminal investigation

  and likewise had failed and refused to return, upon demand, the $14 million owed to the Plaintiffs

  (and in excess of $150 million owed to the other financing parties not unlike the Plaintiffs).

             35.     The revelation of the Unsealed Indictment on the afternoon of Friday, February 26,

  2021, confirmed Plaintiffs’ understandings and belief. The United States has charged the

  defendants, including Machado and the Escrow Agent’s principals, with numerous felony counts,

  including conspiracy to commit wire fraud, conspiracy to manufacture and distribute cocaine, and

  most importantly for purposes of this Complaint, the United States specifically charged the

  defendants, including Machado and others, with engaging in a massive Ponzi scheme in violation

  of Title 18 of the United States Code. See Unsealed Indictment (Exh. E), pp. 21-34, 39 – 41).

             36.     In light of the Unsealed Indictment and the public statements by representatives of

  the U.S. Attorney’s Office, the United States believes that the Ponzi scheme Plaintiffs learned of

  in January 2021, actually involves depositors of between $350 million and $560 million who have

  not received their refundable deposits, and that the aircraft purchase transactions detailed below

  involved fictitious aircraft, fictitious sellers, and fictitious agreements.

             37.     Defendant Machado has now confessed to much of what the United States has

  alleged and charged—that he, by and through his enterprises and in conspiracy with the Escrow

  Agent’s principals, took investors’ and depositors’ money and converted it to his own use and

  benefit and now claims that he does not have the means by which to repay the amounts deposited. 13

             38.     Consequently, hundreds of millions of dollars, including Plaintiffs’ Refundable



  13
       See Exh. H-1 (Machado Email).

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 14
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 15 of 23




  Deposits, that should have been kept in the Escrow Agent’s account (and available to return to the

  Plaintiffs and others) have been: (i) under the direction and control of South Aviation and/or

  Machado, rather than the Escrow Agent; and (ii) converted to the use of South Aviation and/or

  Machado, including the transfer to other depositors through a Ponzi scheme, as well as to South

  Aviation, Machado, and/or Machado’s affiliated entities. Moreover, the Unsealed Indictment

  makes clear that Defendants have been engaged in this Ponzi scheme since at least 2016.

         39.     Attached to this Amended Motion is the resume of Michael I. Goldberg, who has

  served as an FTC, SEC, or equity receiver in numerous cases involving Ponzi schemes, as clearly

  appears to be the case here. The Plaintiffs, as the Court will see, have satisfied the requirements

  under the Federal Rules of Civil Procedure for the appointment of an temporary equity receiver.

  V.     REQUEST FOR APPOINTMENT OF TEMPORARY RECEIVER

         A.      Plaintiffs Have Valid Claims

         40.     Defendants made demonstrably false representations to Plaintiffs that: (i) South

  Aviation was engaged in legitimate aircraft purchase agreements that required the requested

  escrow deposits; (ii) South Aviation would deposit the Deposit Fees for the respective aircraft with

  the Escrow Agent; (iii) the Deposit Fees would become part of the Refundable Deposits as

  compensation for Plaintiffs making said fully refundable deposits; (iv) the Refundable Deposits

  would remain in the Escrow Agent’s escrow account and would not be used for any other purpose;

  (v) the Refundable Deposits would be repaid to Plaintiffs on or before the dates set forth in the

  respective letter agreements, as extended, without qualification or reservation; (vi) South Aviation

  would indemnify Plaintiffs for any and all damages or losses incurred as a result of any failure to

  return the Refundable Deposits; and (vii) Machado would personally guaranty the return of the

  Refundable Deposits. Plaintiffs justifiably and reasonably relied upon these representations and

  made deposits of more than $13,000,000 with the Escrow Agent on behalf of South Aviation.

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                 Page 15
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 16 of 23




         41.     In light of the allegations and charges in the Unsealed Indictment (and confirmed

  in the Machado Email) and the extent and nature of the vast scheme in which Defendants were

  engaged since at least 2016, at the time the above representations were made, neither South

  Aviation nor Machado had any intention of refunding the Deposit Fees or any of the Refundable

  Deposits to Plaintiffs. Instead, at all relevant times, South Aviation and/or Machado intended to

  use and have used the Refundable Deposits for their own benefit, converted them to their own use,

  or used the funds to refund deposits made by other depositors.

         42.     The Letter Agreements, as amended, supplemented, and/or extended are valid and

  enforceable agreements, and Plaintiffs have fulfilled all their obligations under the Letter

  Agreements. It is beyond dispute that Defendants failed to perform their obligations under the

  respective Letter Agreements, as amended, supplemented, and/or extended, with the respective

  Plaintiffs and have, among other things, incurred a debt to Plaintiffs in excess of $14,000,000.

  Defendants have compounded their failure to repay the Refundable Deposits to Plaintiffs by failing

  to indemnify Plaintiffs and by Machado’s refusal to comply with his guaranty obligations.

         B.      Fraudulent Activity Has Occurred and Likely Will Continue to Occur

         43.     It cannot be disputed that Defendants defrauded Plaintiffs. Evidence of Defendants’

  fraudulent activity is mounting daily and has been further confirmed by the Unsealed Indictment

  (and now the Machado Email). Plaintiffs, as now confirmed by the Unsealed Indictment and the

  Machado Email, are also aware that Machado, individually or through various corporate

  affiliations, including South Aviation, has interests in assets or holdings in Guatemala and possibly

  other foreign countries. Given the extent of the amounts that have been diverted from Plaintiffs

  and other similarly situated depositors, the recent unsealing of the indictment, and Machado’s

  written confession and expressed intent to walk away at this point leaving Plaintiffs and others

  holding the bag, it is probable, if not likely, that Defendants have already concealed or transferred,

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 16
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 17 of 23




  or will conceal or transfer, monies, assets, and holdings that will be the only source of recovery

  for Plaintiffs and others similarly situated to the Plaintiffs.

          C.      Inadequacy of Legal Remedies and Lack of a Less Drastic Equitable Remedy

          44.     Based on the extent and nature of the fraud Defendants have perpetrated on

  Plaintiffs and others, the vast network of entities affiliated with Defendants, and their affiliations

  and holdings in Guatemala and possibly other foreign jurisdictions, Defendants have indicated a

  clear intent and ability to avoid and evade all obligations to Plaintiffs. Further, Defendants’ failure

  and refusal to comply with the Letter Agreements, to repay the Refundable Deposits, and the

  substantial sums Defendants owe to Plaintiffs and others, demonstrate that Defendants lack

  sufficient liquidity to pay their outstanding obligations. Defendants’ apparent lack of liquidity

  places at risk Plaintiffs’ Refundable Deposits and Defendants’ assets that may be used to satisfy

  Defendants’ obligations to Plaintiffs. Accordingly, Plaintiffs’ resort to traditional legal remedies

  of judgment and collection will in all likelihood be futile. Plaintiffs’ only viable remedy at this

  time to secure the greatest recovery of Plaintiffs’ Refundable Deposits, as well as the investments

  or deposits of others, is the appointment of a temporary receiver to take control of South Aviation

  and its affiliates, subsidiaries, successors, and assigns (exclusive of Machado, individually) and

  their respective assets, facilities, properties, insurance, accounts, and books and records thereof,

  and to effect the orderly accounting of assets and liabilities, the liquidation of assets, the collection

  of receivables, the pursuit of recoveries for the benefit of all of South Aviation’s creditors, and the

  just and equitable distribution of all amounts collected or recovered.

          45.     Due to the nature of Plaintiffs’ claims and Defendants’ operations and affiliations,

  the revelation of the Unsealed Indictment on the afternoon of Friday, February 26, 2021, and the

  Machado Email there is a grave and immediate risk of loss, waste, concealment, or dissipation of:

  (i) funds and accounts that may hold Plaintiffs’ Refundable Deposits, or (ii) assets, including

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                     Page 17
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 18 of 23




  accounts, that may be used to satisfy South Aviation’s obligations to Plaintiffs and other creditors

  similarly situated. In order to avoid this otherwise likely and inevitable loss to Plaintiffs, the Court

  should order the appointment of a temporary receiver to take control over South Aviation, and its

  affiliates, subsidiaries, successors, and assigns (exclusive of Machado, individually), including

  their respective assets, facilities, properties, insurance, and books and records, with the ability and

  authority to subsequently dispose of all or some of same consistent with the terms of the Temporary

  Receivership Order submitted herewith.

          D.      Likelihood that Appointment of Receiver Would Do More Good than Harm

          46.     Defendants owe to Plaintiffs $14,000,000, owe at least $350 million to others

  similarly situated, and are under criminal investigation. To the extent Defendants, including South

  Aviation, are operating any sort of legitimate business enterprise, which is unclear based on the

  extensive fraud and debts incurred by South Aviation and the charges levied by the United States

  against Machado, South Aviation’s continuing operation must be for the benefit of Plaintiffs and

  its other creditors. South Aviation contracted with Plaintiffs for the full and unequivocal return

  and repayment of the Refundable Deposits. Thus, any hardship to South Aviation is only to the

  extent of fulfilling its obligations under the operative agreements. As the district court in Calliope

  Capital observed in adopting the magistrate judge’s recommended order:

          In the Report and Recommendation, the Magistrate Judge recognizes that the
          appointment of a receiver will probably cause substantial harm to Defendants, but
          found that, after balancing, the appointment decision favors Plaintiff based on the
          negotiated agreements, the Magistrate Judge found that Plaintiff should be afforded
          the benefits of its bargain to avoid further harm to its financial position. The harms
          have been balanced, but the conclusion is adverse to Defendants. This does not
          mean that the balancing is incorrect. Calliope Capital Corp., at *4.

          47.     As to the Plaintiffs and to other depositors similarly situated, the appointment of a

  receiver will be beneficial. Plaintiffs and others will be able to rely on a Court-appointed fiduciary

  to: (i) confirm what assets South Aviation has and previously had; (ii) confirm what South

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                    Page 18
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 19 of 23




  Aviation’s creditors are currently owed; (iii) freeze South Aviation’s assets to ensure its creditors,

  including the victims of the Ponzi scheme, are repaid; (iv) marshal, safeguard, and liquidate assets;

  (v) ensure that preferential payments to creditors and insiders do not occur at the expense of other

  creditors; (vi) ensure that South Aviation’s creditors are repaid in a fair and equitable manner; and

  (vii) file any necessary or appropriate ancillary actions to recover monies or assets for the benefit

  of South Aviation’s creditors.

         48.     Appointment of the temporary receiver will not hinder or adversely impact the

  ongoing criminal investigation and prosecution of Machado and his alleged co-conspirators or the

  efforts by the US Government to seek and implement criminal forfeiture and restitution measures.

  As noted above, criminal forfeiture and restitution are relief available to the US Government for

  the benefit of victims and/or law enforcement, but criminal forfeiture and restitution do not provide

  the US Government with the authority or parameters under which to recover monies that may have

  been fraudulently transferred but not necessarily the proceeds of a criminal enterprise. A receiver,

  much like a bankruptcy trustee, however, would have such authority and powers (pursuant to the

  Court’s order and statutes like the Uniform Fraudulent Transfer Act) and can work cooperatively

  with the US Government to ensure the greatest extent of recovery for victims and other creditors.

  Plaintiffs have confirmed with the AUSA for the Eastern District of Texas, that his office is

  familiar with and has worked in cooperation with receivers in the past and would work with any

  receiver appointed in this action and neither opposes nor supports the appointment of Michael

  Goldberg as temporary receiver as requested herein.

         E.      Request for Appointment of Michael Goldberg as Temporary Receiver

         49.     Plaintiffs propose that Michael I. Goldberg, Esq. be appointed as temporary

  receiver for South Aviation and its affiliates, subsidiaries, successors, and assigns (exclusive of

  Machado, individually) including their respective assets, facilities, properties, insurance, books

  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 19
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 20 of 23




  and records, and other items of South Aviation as described in the Order Appointing Temporary

  Receiver submitted herewith (the “Temporary Receivership Order”), the terms of which are hereby

  incorporated herein by reference. The candidate is prepared to assume this responsibility if so

  ordered by this Court. Exhibit “G” to the Original Motion and incorporated herein by reference is

  a true and correct copy of Mr. Goldberg’s CV, which reflects his extensive experience as an FTC

  receiver, an SEC receiver, and equity receiver in numerous cases involving Ponzi schemes.

         50.     Plaintiffs request entry of the Temporary Receivership Order submitted herewith

  to provide the Receiver with all powers, rights, duties, and obligations as set forth therein.

         51.     In light of the extent and nature of the fraud, the lack of harm to South Aviation,

  and the extensive debts South Aviation owes to Plaintiffs, Plaintiffs respectfully request that the

  appointment of the Receiver sought herein be granted without the requirement for a bond by

  Plaintiffs or the Receiver. Alternatively, Plaintiffs request a nominal bond not to exceed $500 in

  the aggregate for Plaintiffs and/or the Receiver.


                                               PRAYER

         WHEREFORE, Plaintiffs pray that the Court, upon notice to Defendants of any hearing

  or submission hereof with an opportunity for response, enter the Order Appointing Temporary

  Receiver submitted herewith appointing Michael I. Goldberg, Esq., as equity receiver over South

  Aviation, and its affiliates, subsidiaries, successors, and assigns (exclusive of Machado,

  individually) including their respective assets, facilities, properties, insurance, books and records,

  and other items of South Aviation as described therein, and grant unto Plaintiffs any and all such

  other and further relief, at law or in equity, to which they may be justly entitled.

         Dated: March 4, 2021




  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 20
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 21 of 23




                                           Respectfully submitted,

                                            /s/ Jonathan B. Morton
                                           Jonathan B. Morton, Esq.
                                           Florida Bar No. 956872
                                           jonathan.morton@klgates.com
                                           Stephen A. McGuinness, Esq.
                                           Florida Bar No. 89369
                                           stephen.mcguinness@klgates.com
                                           K&L GATES LLP
                                           Southeast Financial Center
                                           200 S. Biscayne Boulevard, Suite 3900
                                           Miami, FL 33131-2399
                                           Telephone: 305-539-3300
                                           Facsimile:     305-358-7095

                                           -and-

                                           Christopher A. Brown, Esq.
                                           Pro Hac Vice
                                           Texas Bar No. 24040583
                                           chris.brown@klgates.com
                                           David Weitman, Esq.
                                           Pro Hac Vice
                                           Texas Bar No. 21116200
                                           David.weitman@klgates.com
                                           K&L GATES LLP
                                           1717 Main Street, Suite 2800
                                           Dallas, TX 75201
                                           Telephone: 214-939-5500
                                           Facsimile:    214-939-5849

                                           Counsel for Plaintiffs




  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                 Page 21
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 22 of 23




                                   CERTIFICATE OF SERVICE

          Defendants have not been served with a Summons in this action and have not appeared as
  of the date of this Amended Motion. The undersigned, however, certifies that on this date, a copy
  of the foregoing has been served upon all parties and counsel designated for service via the Court’s
  ECF system and has been sent separately by email, unless otherwise indicated, to Defendants and
  to the Assistant United States Attorney’s Office for the Eastern District of Texas as set forth below.

         Upon request by the Court, the undersigned will notify Defendants by email as set forth
  below of the date and time of any hearing or submission deadline for the Court’s consideration of
  this Amended Motion.


           South Aviation, Inc.                                 Dan C. Guthrie, Jr.
           1470 Lee Wagoner Blvd, Suite 100                     4131 North Central Expy
           Fort Lauderdale, FL 33315                            Suite 900
           Attn: Federico A. Machado,                           Dallas, TX 75204
           President                                            Phone: (214) 953-1000
           Email:                                               danguthrie@whitecollardefense.com
           fmachado@southaviation.com
                                                                Robert Austin Wells
           Vincent E. Schindeler                                Assistant U.S. Attorney
           2000 GLADES ROAD #312                                U.S. Attorney’s Office
           BOCA RATON, FL 33431                                 Eastern District of Texas
           (via hand delivery)                                  110 N. College, Suite 700
                                                                Tyler, Texas 75702
           Federico A. Machado                                  903-590-1400
           1470 Lee Wagoner Blvd, Suite 100                     903-590-1436 (fax)
           Fort Lauderdale, FL 33315                            Robert.Wells3@usdoj.gov
           Email:
           fmachado@southaviation.com                           Ernest Gonzalez
                                                                Assistant U.S. Attorney
           Michael E. Clark                                     U.S. Attorney’s Office
           Baker Donelson                                       Eastern District of Texas
           1301 McKinney Street, Suite 3700                     660 N. Central Expwy., Suite 400
           Houston, TX 77010                                    Plano, Texas 75074-6749
           Phone: (713) 286-7169                                972.509.1201
           mclark@bakerdonelson.com                             Ernest.Gonzalez@usdoj.gov




                                                        /s/ Jonathan B. Morton
                                                        Jonathan B. Morton, Esq.
  309202859 v4 0817698.00004




  PLAINTIFFS’ AMENDED VERIFIED EXPEDITED MOTION
  FOR APPOINTMENT OF TEMPORARY RECEIVER, etc.                                                   Page 22
Case 0:21-cv-60462-BB Document 13 Entered on FLSD Docket 03/04/2021 Page 23 of 23




                                             VERIFICATION

  STATE OF TEXAS                         )
                                         )
  COUNTY OF TRAVIS                       )

           1.       "My name is Igor Volshteyn.     I am the President of CCUR Holdings, Inc.

  (“CCURH”) and the President of CCUR Aviation Finance, LLC (“CCURA” and, together with

  CCURH, the “Plaintiffs”). I am over 21 years of age and legally able to provide this verification.

  The facts stated herein are within my personal knowledge and are true and correct.

           2.       I have read the Plaintiffs' Verified Amended Expedited Motion for Appointment

  of Temporary Receiver and Memorandum of Law in Support (the “Amended Motion”), and I

  declare under penalty of perjury that the facts presented in the Amended Motion, as they relate to

  CCUR Holdings, Inc. and to CCUR Aviation Finance, LLC, are true and correct to the best of

  my knowledge and belief.

           “I declare under penalty of perjury under the laws of the United States of America that

  the foregoing is true and correct.”

           Executed in Travis County, Texas, on this the 4th day of March 2021.



                                                       ____________________________________
                                                          Igor Volshteyn




  VERIFICATION (CCUR HOLDINGS, INC. AND CCUR AVIATION FINANCE, LLC)                          PAGE 1
  309207635 v2 0817698.00004
